DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2021 has been entered.
 
Status
This Office Action is responsive to claim amendments filed for No. 16/132,127 on January 6, 2021. Please note: Claims 1, 9, 15, 16 and 18 have been amended. Claims 1-21 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims are no longer being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because they have been amended to recite sufficient structure to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Setlak et al. (US 6259804 B1), hereinafter Setlak.

	Examiner’s note: the rejections of claims 1-8 are based on a first embodiment of Setlak, hereinafter referred to as “the first embodiment of Setlak”.

Regarding Claim 1, Setlak teaches:
	A biometric information detecting device (FIG. 1: 30) comprising:
	a plurality of sensors (30a) measuring biometric information of a user (See FIG. 3; See column 4, lines 37-42), a first sensor of the plurality of sensors outputting an electrical signal (See FIG. 12: a combination of 78 and 80 corresponds to a first sensor of the plurality of sensors, which outputs an electrical signal to 73 from 78; See also column 5, lines 33-37, discussing the electrical signal);
	a signal generator connected to the plurality of sensors (See FIG. 12: the Examiner is interpreting 73, 182 and 180 as being included in a signal generator connected to the plurality of sensors), wherein the signal generator receives the electrical signal from the first sensor (See FIG. 12: 73 receives the electrical signal from 78), firstly processes the electrical signal according to a first reference condition (See column 11, lines 16-25: A first reference condition corresponds to the range for the A/D converters 180 being set to a first range; See column 10, lines 47-56: Therefore, a first reference condition may correspond to setting a first range to account for a first condition) to output a first result signal for the electrical signal (See FIG. 12: a first result signal for the electrical signal corresponds to the digital output of 180 for a first range), and secondarily processes the electrical signal according to a second reference condition (See column 11, lines 16-25: A second reference condition corresponds to the range for the A/D converters 180 being set to a second range; See column 10, lines 47-56: Therefore, a second reference condition may correspond to setting a second range to account for a second condition) different from the first reference condition to output a second result signal for the electrical signal (See FIG. 12: a second result signal for the electrical signal corresponds to the digital output of 180 for a second range);
(See FIG. 12: the Examiner is interpreting 185 as including a structure corresponding to the claimed controller) controlling the signal generator to operate in the first reference condition and the second reference condition (See column 11, lines 2-15); and
	a processor (FIG. 12: 185) connected to the signal generator (See FIG. 12: 185 is connected to the signal generator), wherein the processor receives the first result signal for the electrical signal and the second result signal for the electrical signal from the signal generator and processes the first and second result signals to obtain the biometric information of the user (See column 11, lines 16-25: 185 receives the digitized electrical signal for each of the first and second reference conditions (corresponding to the first result signal for the electrical signal and the second result signal for the electrical signal) from 180 and processes them to produce a histogram, which represents the biometric information of the user).

Regarding Claim 2, Setlak teaches:
	The biometric information detecting device of claim 1, wherein the signal generator comprises an analog-to-digital converter (FIG. 12: 180) that converts the electrical signal in an analog form to a digital signal based on a predetermined reference range (See column 11, lines 2-15).

Regarding Claim 3, Setlak teaches:
	The biometric information detecting device of claim 2, wherein the analog-to-digital converter converts the electrical signal to the first result signal in a digital form (See column 11, lines 2-15) based on a first predetermined reference range when the analog-to-digital converter is operated in the first reference condition (See column 11, lines 16-25: The first reference condition corresponds to the range for the A/D converters 180 being set to a first range; See column 10, lines 47-56: Therefore, the first reference condition may correspond to setting a first range to account for a first condition) and converts the electrical signal to the second result signal in a digital form (See column 11, lines 2-15) based on a second predetermined reference range when the analog-to- digital converter is operated in the second reference condition (See column 11, lines 16-25: The second reference condition corresponds to the range for the A/D converters 180 being set to a second range; See column 10, lines 47-56: Therefore, the second reference condition may correspond to setting a second range to account for a second condition).

Regarding Claim 4, Setlak teaches:
	The biometric information detecting device of claim 3, wherein the controller outputs a first reference signal to the analog-to-digital converter to set the reference range of the analog-to-digital converter to the first reference range and outputs a second reference signal to the analog-to-digital converter to set the reference range of the analog-to- digital converter to the second reference range (See column 11, lines 2-15: the controller in 185 outputs a first reference signal (Vref or Voffset under a first condition) to 180 to set the reference range of the analog-to-digital converter to the first reference range and outputs a second reference signal (Vref or Voffset under a second condition) to 180 to set the reference range of the analog-to- digital converter to the second reference range).

Regarding Claim 5, Setlak teaches:
	The biometric information detecting device of claim 3, wherein the first reference range is defined between a first reference voltage and a second reference voltage, the second reference range is defined between a third reference voltage and a fourth reference voltage (See column 11, lines 2-15: the first reference range is defined between a first reference voltage and a second reference voltage (Vref and Voffset, respectively, under a first condition), the second reference range is defined between a third reference voltage and a fourth reference voltage (Vref and Voffset, respectively, under a second condition)).
	Setlak does not explicitly teach:
	the second reference range is included in the first reference range.
However, in the same field of endeavor, fingerprint sensors (Jiang, Abstract), Jiang teaches:
	A second reference range is included in a first reference range (See paragraph [0041]: a relatively narrow operation range of the ADC corresponds to a second reference range and a relatively small ADC gain and a relatively wide operation range of the ADC corresponds to a first reference range).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the biometric information detecting device (as taught by Setlak) so the second reference range is included in the first reference range (as taught by Jiang). Doing so would have allowed for the device to improve accuracy by selecting an appropriate range (See Jiang, paragraph [0041]).

Regarding Claim 6, Setlak in view of Jiang teaches all of the elements of the claimed invention, as stated above. Furthermore, Setlak in view of Jiang teaches:
	The biometric information detecting device of claim 5, wherein the third reference voltage is smaller than or equal to the first reference voltage, and the fourth reference voltage is greater than the second reference voltage (As discussed above, Setlak was modified according to Jiang so that the second reference range is included in the first reference range. Therefore, in order for the second reference range to be included in the first reference range, the third reference voltage is smaller than or equal to the first reference voltage (Vref is smaller in second condition), and the fourth reference voltage is greater than the second reference voltage (Voffset is greater in the second condition)).

Regarding Claim 7, Setlak teaches:
	The biometric information detecting device of claim 2, wherein the analog-to-digital converter comprises:
	a first analog-to-digital converter (See FIG. 12: one of the depicted A/D converters 180) operated in the first reference condition to convert the electrical signal to the first result signal in a digital form according to a first predetermined reference range (See column 11, lines 16-25: The first reference condition corresponds to the range for the A/D converters 180 being set to a first predetermined reference range; See column 10, lines 47-56: Therefore, the first reference condition may correspond to setting a first predetermined reference range to account for a first condition); and
	a second analog-to-digital converter (See FIG. 12: another of the depicted A/D converters 180) operated in the second reference condition to convert the electrical signal (See column 10, line 67 – column 11, line 2: Therefore, scanning means 182 can sequentially connect the first sensor to one of the depicted A/D converters 180, then to another of the depicted A/D converters 180, to convert the electrical signal using either of the A/D converters 180) to the second result signal in a digital form according to a second predetermined reference range (See column 11, lines 16-25: The second reference condition corresponds to the range for the A/D converters 180 being set to a second range; See column 10, lines 47-56: Therefore, the second reference condition may correspond to setting a second range to account for a second condition).

Claim 8, Setlak teaches:
	The biometric information detecting device of claim 7, wherein the controller outputs a first reference signal to the first analog-to-digital converter to allow the first analog-to-digital converter to be operated in the first reference condition and outputs a second reference signal to the second analog-to-digital converter to allow the second analog- to-digital converter to be operated in the second reference condition (See column 11, lines 2-15: the controller in 185 outputs a first reference signal (Vref or Voffset under a first condition) to 180 to allow the first analog-to-digital converter to be operated in the first reference condition and outputs a second reference signal (Vref or Voffset under a second condition) to 180 to set the reference range of the analog-to- digital converter to the second reference range to allow the second analog- to-digital converter to be operated in the second reference condition).

Claims 1, 2 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Setlak et al. (US 6259804 B1), hereinafter Setlak.

	Examiner’s note: the rejections of claims 1, 2 and 9-13 are based on a second embodiment of Setlak, hereinafter referred to as “the second embodiment of Setlak”.

Regarding Claim 1, Setlak teaches:
	A biometric information detecting device (FIG. 1: 30) comprising:
	a plurality of sensors (30a) measuring biometric information of a user (See FIG. 3; See column 4, lines 37-42), a first sensor of the plurality of sensors outputting an electrical signal (See FIG. 13: a combination of 78 and 80 corresponds to a first sensor of the plurality of sensors, which outputs an electrical signal to 73 from 78; See also column 5, lines 33-37, discussing the electrical signal);
	a signal generator connected to the plurality of sensors (See FIG. 13: the Examiner is interpreting 73, 182 and 180 as being included in a signal generator connected to the plurality of sensors), wherein the signal generator receives the electrical signal from the first sensor (See FIG. 13: 73 receives the electrical signal from 78), firstly processes the electrical signal according to a first reference condition (See column 11, lines 26-38: A first reference condition corresponds to the range for the A/D converter 180 being set to a first range; See column 10, lines 47-56: Therefore, a first reference condition may correspond to setting a first range to account for a first condition) to output a first result signal for the electrical signal (See FIG. 13: a first result signal for the electrical signal corresponds to the digital output of 180 for a first range), and secondarily processes the electrical signal according to a second reference condition (See column 11, lines 26-38: A second reference condition corresponds to the range for the A/D converter 180 being set to a second range; See column 10, lines 47-56: Therefore, a second reference condition may correspond to setting a second range to account for a second condition) different from the first reference condition to output a second result signal for the electrical signal (See FIG. 13: a second result signal for the electrical signal corresponds to the digital output of 180 for a second range);
	a controller (See FIG. 13: the Examiner is interpreting 185 as including a structure corresponding to the claimed controller) controlling the signal generator to operate in the first reference condition and the second reference condition (See column 11, lines 2-15); and
	a processor (FIG. 13: 185) connected to the signal generator (See FIG. 13: 185 is connected to the signal generator), wherein the processor receives the first result signal for the electrical signal and the second result signal for the electrical signal from the signal generator and processes the first and second result signals to obtain the biometric information of the user (See column 11, lines 16-25: 185 receives the digitized electrical signal for each of the first and second reference conditions (corresponding to the first result signal for the electrical signal and the second result signal for the electrical signal) from 180 and processes them to produce a histogram, which represents the biometric information of the user).

Regarding Claim 2, Setlak teaches:
	The biometric information detecting device of claim 1, wherein the signal generator comprises an analog-to-digital converter (FIG. 13: 180) that converts the electrical signal in an analog form to a digital signal based on a predetermined reference range (See column 11, lines 2-15).

Regarding Claim 9, Setlak teaches:
(FIG. 13: 187) that amplifies the electrical signal output from the first sensor to output an amplified signal (See column 11, lines 26-38).

Regarding Claim 10, Setlak teaches:
	The biometric information detecting device of claim 9, wherein the amplifier amplifies the electrical signal according to a first predetermined gain when operated in the first reference condition to output a first amplified signal (See column 11, lines 26-38: The first reference condition corresponds to the range for the A/D converters 180 being set to a first range by setting the amplifier to a first predetermined gain; See column 10, lines 47-56: Therefore, the first reference condition may correspond to setting a first range to account for a first condition) and amplifies the electrical signal according to a second predetermined gain when operated in the second reference condition to output a second amplified signal (See column 11, lines 26-38: The second reference condition corresponds to the range for the A/D converters 180 being set to a second range by setting the amplifier to a second predetermined gain; See column 10, lines 47-56: Therefore, the second reference condition may correspond to setting a second range to account for a second condition).

Regarding Claim 11, Setlak teaches:
	The biometric information detecting device of claim 10, wherein the controller applies a control signal to the amplifier such that the amplifier amplifies the electrical signal based on different gains from each other according to the first and second reference conditions (See column 11, lines 26-38: gain of 187 is set to different values depending on necessary range of the ADC, which changes depending on the first and second reference conditions).

Regarding Claim 12, Setlak teaches:
	The biometric information detecting device of claim 10, wherein the second predetermined gain is greater than the first predetermined gain (See column 11, lines 26-38: gain of 187 is set to different values depending on necessary range of the ADC, which changes depending on the first and second reference conditions. Therefore, if the gains are different one gain (the second predetermined gain) will be greater than the other (the first predetermined gain) depending on necessary range of the ADC).

Regarding Claim 13, Setlak teaches:
	The biometric information detecting device of claim 10, wherein the analog-to-digital converter converts the first amplified signal to the first result signal in a digital form according to the reference range on the first reference condition and converts the second amplified signal to the second result signal in a digital form according to the reference range on the second reference condition (See column 11, lines 26-38; See FIG. 13: the amplified signal from 187 will change depending on the reference condition, and 180 will converter the amplified signal to a digital form in both conditions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Setlak in view of Zhou (US 20170344795 A1).

	Examiner’s note: the rejection of claim 14 is based on the rejection of claim 1 over the first embodiment of Setlak discussed above.

Regarding Claim 14, Setlak does not explicitly teach:
	The biometric information detecting device of claim 1, wherein the processor comprises:
	a synthesizer synthesizing the first result signal and the second result signal to output a final result signal; and
	a processor processing the final result signal to obtain the biometric information of the user.
(Zhou, Abstract), Zhou teaches:
	A processor (FIG. 5: 400) comprises:
	a synthesizer (FIG. 5: 404) synthesizing a first result signal and a second result signal (See paragraph [0026] and [0094]: the first and second result signals correspond to images that are processed using different parameters for the ADC) to output a final result signal (See paragraph [0095]: the final result signal is represented by the fingerprint image having the best clarity); and
	a processor (FIG. 406) processing the final result signal to obtain biometric information of a user (See paragraph [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the biometric information detecting device (as taught by Setlak) by including the claimed components in the processor (as taught by Zhou). Doing so would allow the device to select between the first and second result signals to produce an image having the best clarity (See paragraph [0095]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Setlak in view of Smith et al. (US 20160224816 A1), hereinafter Smith.

	Examiner’s note: the rejection of claim 15 is based on the rejection of claim 1 over the first embodiment of Setlak discussed above.

Regarding Claim 15, Setlak does not explicitly teach:
	The biometric information detecting device of claim 1, wherein the first sensor receives a light reflected by the user's finger and outputs fingerprint information of the user as the electrical signal based on an amount of the reflected light.
However, in the same field of endeavor, fingerprint sensors (Smith, Abstract), Smith teaches:
	A first sensor (FIG. 2: 202) that receives a light reflected (FIG. 2: 238) by a user's finger (FIG. 2: 216) and outputs fingerprint information of the user as an electrical signal based on an amount of the reflected light (See paragraph [0044]).
a device which differed from the claimed device by the substitution of the first sensor outputting fingerprint information of the user as the electrical signal, but does not do so based on an amount of reflected light. Smith teaches the substituted element of a first sensor using reflected light. Their functions were known in the art to output fingerprint information. The sensor taught by Setlak could have been substituted with the sensor taught by Smith and the results would have been predictable and resulted in using optical sensing to output the fingerprint information.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Setlak in view of Gozzini et al. (US 20150023571 A1), hereinafter Gozzini.

Regarding Claim 16, Setlak teaches:
	A biometric information detecting device (FIG. 1: 30) recognizing biometric information of a user, the biometric information detecting device comprising:
	a plurality of sensors (30a) measuring biometric information of a user (See FIG. 3; See column 4, lines 37-42), a first sensor of the plurality of sensors outputting an electrical signal (See FIG. 12: a combination of 78 and 80 corresponds to a first sensor of the plurality of sensors, which outputs an electrical signal to 73 from 78; See also column 5, lines 33-37, discussing the electrical signal);
	a signal generator connected to the plurality of sensors (See FIG. 12: the Examiner is interpreting 73, 182 and 180 as being included in a signal generator connected to the plurality of sensors), wherein the signal generator receives the electrical signal from the first sensor (See FIG. 12: 73 receives the electrical signal from 78), firstly processes the electrical signal according to a first reference condition (See column 11, lines 16-25: A first reference condition corresponds to the range for the A/D converters 180 being set to a first range; See column 10, lines 47-56: Therefore, a first reference condition may correspond to setting a first range to account for a first condition) to output a first result signal for the electrical signal (See FIG. 12: a first result signal for the electrical signal corresponds to the digital output of 180 for a first range), and secondarily processes the electrical signal according to a second reference condition (See column 11, lines 16-25: A second reference condition corresponds to the range for the A/D converters 180 being set to a second range; See column 10, lines 47-56: Therefore, a second reference condition may correspond to setting a second range to account for a second condition) different from the first reference condition to output a second result signal for the electrical signal (See FIG. 12: a second result signal for the electrical signal corresponds to the digital output of 180 for a second range);
	a controller (See FIG. 12: the Examiner is interpreting 185 as including a structure corresponding to the claimed controller) controlling the signal generator to operate in the first reference condition and the second reference condition (See column 11, lines 2-15); and
	a processor (FIG. 12: 185) connected to the signal generator (See FIG. 12: 185 is connected to the signal generator), wherein the processor receives the first result signal for the electrical signal and the second result signal for the electrical signal from the signal generator and processes the first and second result signals to obtain the biometric information of the user (See column 11, lines 16-25: 185 receives the digitized electrical signal for each of the first and second reference conditions (corresponding to the first result signal for the electrical signal and the second result signal for the electrical signal) from 180 and processes them to produce a histogram, which represents the biometric information of the user).
	Setlak does not explicitly teach:
	A display apparatus comprising:
	a display panel displaying an image; and
	the biometric information detecting device recognizing biometric information of a user that is input through the display panel.
However, in the same field of endeavor, biometric devices (Gozzini, paragraph [0001]), Gozzini teaches:
	A display apparatus (FIG. 1) comprising: 
	a display panel (FIG. 1: 104) displaying an image (See paragraph [0029], lines 1-2); and 
	a biometric information detecting device (See paragraph [0031]: a biometric device incorporated into the display 104; See also FIGS. 2-7 further illustrating the structure of the biometric information detecting device) recognizing biometric information of a user that is input through the display panel (See paragraph [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the biometric information detecting device (as taught by Setlak) by incorporating  (as taught by Gozzini). Doing so would allow for the biometric information detecting device to be incorporated with a device that is able to display a visual output, thereby expanding the functionality of the device (See Gozzini, paragraph [0029]).

Regarding Claim 17, Setlak in view of Gozzini teaches all of the elements of the claimed invention, as stated above. Furthermore, Setlak in view of Gozzini teaches:
The display apparatus of claim 16, wherein the biometric information detecting device comprises:
a substrate disposed on a rear surface of the display panel displaying the image through a front surface (See Setlak, FIG. 2: 65) (See Gozzini, paragraph [0033]; The Examiner is interpreting the display section 204 as necessarily including a substrate for carrying the layers/elements of the display);
a sensing layer (Setlak, FIG. 3: 30) (Gozzini, FIG. 2: 202) comprising the plurality of sensors arranged on the substrate in an array form (Setlak, column 4, lines 37-40) (See Gozzini,  FIGS. 3 and 4, illustrating examples of the plurality of sensors arranged on the substrate in an array form; See Gozzini, paragraph [0034]); and
a covering layer covering the sensing layer (Setlak, FIG. 2: 52) (Gozzini, FIG. 2: 200).
In addition, the same motivation is used as the rejection for claim 16.

Regarding Claim 20, Setlak in view of Gozzini teaches all of the elements of the claimed invention, as stated above. Furthermore, Gozzini teaches:
	The display apparatus of claim 16, wherein the display panel comprises a display area in which the image is displayed (See paragraph [0029], lines 1-2; See FIG. 1: 104 defines a display area) and a non-display area disposed adjacent to the display area (See FIG. 1: the area other than 104 defines a non-display area disposed adjacent to the display area), and the display area comprises a normal display area and a sensing area (See paragraph [0032]; Therefore, in the case that the biometric section 202 is disposed over a display section 204, a normal display area and a sensing area overlap each other) that senses the biometric information of the user using a light incident thereto (See paragraph [0031]; In the case that the biometric devices are optical sensors, it is inherent that the sensing area senses the biometric information of the user using a light incident thereto).
In addition, the same motivation is used as the rejection for claim 16.

Claims 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Setlak in view of Gozzini as applied to claims 17 and 20 above, and further in view of Smith.

Regarding Claim 18, Setlak in view of Gozzini does not explicitly teach:
The display apparatus of claim 17, wherein the first sensor receives a light reflected by the user's finger and outputs fingerprint information of the user as the electrical signal based on an amount of the reflected light.
However, in the same field of endeavor, fingerprint sensors (Smith, Abstract), Smith teaches:
	A first sensor (FIG. 2: 202) that receives a light reflected (FIG. 2: 238) by a user's finger (FIG. 2: 216) and outputs fingerprint information of the user as an electrical signal based on an amount of the reflected light (See paragraph [0044]).
Setlak in view of Gozzini contained a device which differed from the claimed device by the substitution of the first sensor outputting fingerprint information of the user as the electrical signal, but does not do so based on an amount of reflected light. Smith teaches the substituted element of a first sensor using reflected light. Their functions were known in the art to output fingerprint information. The sensor taught by Setlak in view of Gozzini could have been substituted with the sensor taught by Smith and the results would have been predictable and resulted in using optical sensing to output the fingerprint information.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 19, Setlak in view of Gozzini, and in further view of Smith teaches all of the elements of the claimed invention, as stated above. Furthermore, Smith teaches:
	The display apparatus of claim 18, wherein the covering layer comprises a collimator layer (FIGS. 3 and 4: 204) to filter the light such that the plurality of sensors receive the light reflected by the user's finger (See paragraph [0044]).
	In addition, the same motivation is used as the rejection for claim 18.

	Regarding Claim 21, Setlak in view of Gozzini teaches all of the elements of the claimed invention, as stated above. Furthermore, Gozzini teaches:

	a display pixel disposed in the display area and comprising a light emitting layer to output a light (See paragraph [0029]: in any of the display technologies listed, a display pixel disposed in the display area and comprising a light emitting layer to output a light is an inherent feature; See also paragraph [0038], lines 1-3).
In addition, the same motivation is used as the rejection for claim 16.
	Setlak in view of Gozzini as combined above does not explicitly teach (see elements emphasized in italics):
	a sensing pixel disposed in the sensing area to receive the light output from the light emitting layer and reflected by the user's finger as the biometric information.
However, in the same field of endeavor, fingerprint sensors (Smith, Abstract), Smith teaches:
a sensing pixel (See FIG. 4: one of the sensing elements 230-236) disposed in a sensing area to receive light output from a light emitting layer (See paragraph [0037]) and reflected by a user's finger as biometric information (See paragraph [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display apparatus (as taught by Setlak in view of Gozzini) to include sensing pixel that receives a light in the claimed manner (as taught by Smith). Adopting the sensing devices taught by Smith would have allowed for the prevention of blurring while allowing for a lower-profile image sensor, and enable optical sensing through a large range of thicknesses of cover layers (See Smith, paragraph [0020]).

Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are moot on the grounds of new rejections.
	Applicant argues (Remarks, page 10) that the claim interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph should be withdrawn in view of the amended claim language. The Examiner agrees and the claim interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph has been withdrawn.
	Applicant argues (Remarks, pages 11-15) that the previous combination of Gozzini and Vieta does not teach the amended claim language of the independent claims. These arguments are rendered moot on the grounds of new rejections. Specifically, Setlak has been introduced as the primary reference in the rejections of the independent claims. Vieta is no longer relied upon in the above rejections, and Gozzini is relied upon in the rejection of claim 16 
	Applicant argues (Remarks, page 16): “Setlak, taken alone or in combination with Gozzini and Vieta, still fails to disclose or suggest, among other things, the amended features of Claim 1. As a result, Setlak does not cure the deficiencies of Gozzini and Vieta regarding Claim 1”. The Examiner respectfully disagrees. As discussed in the above rejections, the Examiner respectfully submits that Setlak anticipates claim 1 based on the amended claim language. Applicant has presented no further argument that would contradict the above mapping of Setlak to the amended claims.
	For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	JIANG; Zhongsheng (US-20180005030-A1): pertinent to applicant's disclosure for its disclosure of changing ADC parameters for fingerprint sensing (See paragraph [0041].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332.  The examiner can normally be reached on Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on 






/BENJAMIN X CASAREZ/Examiner, Art Unit 2692